OPINION — AG — ** DEPOSITORY — COUNTY TREASURER ** 19 O.S. 683 [19-683] CAN BE BEST UNDERSTOOD BY THE OFFICERS AFFECTED THEREBY IF THEY CAREFULLY READ AND CONSIDER THE SAME. HOWEVER, SAID 19 O.S. 683 [19-683] BY ADDING PROVISION THAT IS SHALL BE THE DUTY OF THE COUNTY OFFICER, BOARD, COMMISSION OR EMPLOYEE ISSUING A WITHDRAWAL VOUCHER AGAINST AN OFFICIAL DEPOSITORY ACCOUNT, TO PRESENT SUCH VOUCHER TO THE COUNTY TREASURER FOR REGISTRATION THEREOF BEFORE DELIVERY TO THE PAYEE. CITE: 19 O.S. 683 [19-683] (JAMES C. HARKIN)